DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2021 has been entered.
 
Claims 1-14 are pending in this office action and presented for examination. Claims 1, 7, 9, and 11-14 are newly amended by the response received October 13, 2021.

Information Disclosure Statement
In the IDS filed 11/3/2021, a) NPL reference 1, and b) an 11-page reference unlisted on the IDS — (non-English documents) — have not been considered because a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, or a written English language translation of a non-English language document, or portion thereof, if it is within the possession, custody or control of, or is readily available to any individual designated in 37 CFR 1.56(c), has not been provided. See MPEP 609 and 37 CFR 1.98. Regarding reference “a)” above, Examiner 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dao et al. (Dao) (US 6148395) in view of Aingaran et al. (Aingaran) (US 20140095468 A1) in view of Lee et al. (Lee) (US 20140344194 A1) in view of Shah et al. (Shah) (US 20150269074 A1).
Consider claim 1, Dao discloses a computing method applied to a chip (col. 2, line 60, single-chip multiprocessor), the chip comprising at least one processor core (col. 2, lines 64-65, two or more microprocessor central processing units, or CPUs) and a computational accelerator, the computational accelerator being connected to each of the at least one processor core (col. 4, lines 19-21, multiple CPUs on the same integrated circuit chip should therefore be able to share a single high-performance FPU), the computing method comprising: decoding (col. 5, lines 27-35, the first stage of floating-point pipeline 40 is performed simultaneously for floating-point instructions detected by instruction decoders 16.sub.0, 16.sub.1, in their respective integer predecode stages 34.sub.0, 34.sub.1. As such, instruction queue stage 41.sub.0 receives a series of instruction codes for floating-point instructions detected in predecode stage 34.sub.0, while instruction queue stage 41.sub.1 receives a series of instruction codes for floating-point instructions detected in predecode stage 34.sub.1), by a target processor core (col. 2, lines 64-65, 
To any extent to which Dao does not disclose “generating, by the target processor core, a complex computational instruction using the computational identifier and the at least one operand obtained by the decoding” (in view of an interpretation of “operand” that does not encompass an “operand location” — Examiner notes that this interpretation is argued against in the response to arguments section), Aingaran nevertheless discloses both that an operand may be an address where data is stored for a coprocessor to perform an operation, and an operand may be an immediate operand or an indirect operand ([0036], lines 1-6, an operand indicated in a CCB may be one of two types: an immediate operand or an indirect operand. An immediate operand is an operand that can be used immediately by a coprocessor when the coprocessor performs the operation without first requiring translation of the operand, such as a memory lookup; [0036], lines 9-14, an indirect operand is an operand that must first be translated or looked up before the coprocessor can perform the designated operation. An example of an 
Aingaran’s teaching of using an immediate operand precludes the necessity of a memory lookup (Aingaran, [0036], lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Aingaran with the invention of Dao in order to preclude the necessity of a memory lookup. Alternatively, this modification merely entails combining prior art elements (Dao’s instruction, and Aingaran’s immediate operand) according to known methods (Examiner submits that instructions comprising immediate operands have been well-known for decades) to yield predictable results (Dao’s instruction, comprising immediate operands), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
	However, the combination thus far does not entail that the chip is an artificial intelligence chip. The combination thus far also does not entail a cache, the cache being connected to the computational accelerator and each of the at least one processor core respectively by wired connections, wherein the complex computational instruction queue is stored in the cache.
	On the other hand, Lee discloses a chip being an artificial intelligence chip ([0024], lines 1-2, machine-learning accelerator (MLA) block; [0021], lines 1-3, for example, application specific integrated circuits (ASICs) are typically used to realize algorithms implemented in hardware). In addition, to any extent to which Dao does not disclose the computation being “complex”, Lee also discloses “complex” computation (claim 16, calculating exponential values, square root values; [0028], line 19, discrete cosine transform).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee with the combination of Dao and Aingaran in order to support a range of computations required in various machine-learning frameworks while employing a specialized architecture that can exploit algorithmic structure in order to achieve low energy.
However, the combination thus far does not entail a cache, the cache being connected to the computational accelerator and each of the at least one processor core respectively by wired connections, wherein the complex computational instruction queue is stored in the cache.
On the other hand, Shah discloses a cache ([0027], line 16, shared cache), the cache being connected to a computational accelerator and each of at least one processor core respectively by wired connections (Figure 2, shared cache 230, accelerators 290A-B, cores 210A-C), wherein a complex computational instruction queue is stored in the cache ([0027], lines 15-16, instruction have been written to a queue in the shared cache).
Shah’s teaching increases efficiency (Shah, [0003], lines 1-5; title).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shah with the combination of Dao, Aingaran, and Lee in order to increase efficiency. Alternatively, this modification merely entails a combination of prior art elements (the complex computational instruction queue of the combination of Dao, Aingaran, and Lee as cited above, and Shah’s teaching of a cache to store accelerator instructions) according to known methods (Shah’s 

Consider claim 7, the overall combination entails the computational accelerator is an application specific integrated circuit chip or a field programmable gate array (Dao, col. 2, line 60, single-chip multiprocessor; Lee, [0022], line 2, machine-learning accelerator (MLA) integrated circuit).

Consider claim 8, the overall combination entails the complex computational instruction queue and the complex computational result queue are first-in-first-out queues (Dao, col. 5, line 41, FIFO order; col. 6, lines 26-28, as noted above relative to the description of queue stages 41 in floating-point pipeline 40, instruction buffers 50 are preferably arranged in a FIFO manner; col. 6, lines 46-48, results from completion unit 75 are output to result register 76 which, in turn, drives writeback bus WB at its output; col. 9, lines 49-52, as shown in FIG. 3, writeback bus WB is coupled to output buffer 78, through which communication of the result of the floating-point operation to memory, via internal bus IBUS, may be effected).

Consider claim 9, the combination thus far discloses the complex computational instruction queue is stored in the cache (see the rejection of claim 1, which recited “a complex computational instruction queue stored in the cache”). In addition, Shah further discloses a complex computational result queue is stored in the cache ([0019], lines 1-2, after the accelerator 

Consider claim 10, the overall combination entails the computational accelerator comprises at least one computing unit; and the executing, by the computational accelerator, a complex computation indicated by the complex computational identifier in the selected complex computational instruction using at least one operand in the selected complex computational instruction as an inputted parameter comprises: executing the complex computation indicated by the complex computational identifier in the selected complex computational instruction using the at least one operand in the selected complex computational instruction as the inputted parameter in a computing unit corresponding to the complex computational identifier in the selected complex computational instruction of the computational accelerator (Dao, col. 8, line 66 to col. 9, line 4, in this example, a first path of execution circuitry 65 is multiplication circuitry 70, for performing floating-point multiplication and division operations. Multiplication circuitry 70 may 

Consider claim 11, the overall combination entails the preset complex computational identifier is an exponentiation identifier, a square root extraction identifier, or a trigonometric function computation identifier (Lee, claim 16, calculating exponential values, square root values; [0028], line 19, discrete cosine transform).

Consider claim 12, Dao discloses a chip (col. 2, line 60, single-chip multiprocessor) comprising: at least one processor core (col. 2, lines 64-65, two or more microprocessor central processing units, or CPUs); a computational accelerator connected to each of the at least one processor core (col. 4, lines 19-21, multiple CPUs on the same integrated circuit chip should therefore be able to share a single high-performance FPU), the chip to implement operations, the operations comprising: decoding (col. 5, lines 27-35, the first stage of floating-point pipeline 40 is performed simultaneously for floating-point instructions detected by instruction decoders 16.sub.0, 16.sub.1, in their respective integer predecode stages 34.sub.0, 34.sub.1. As such, 
To any extent to which Dao does not disclose “generating, by the target processor core, a complex computational instruction using the computational identifier and the at least one operand obtained by the decoding” (in view of an interpretation of “operand” that does not encompass an “operand location” — Examiner notes that this interpretation is argued against in the response to arguments section), Aingaran nevertheless discloses both that an operand may be an address where data is stored for a coprocessor to perform an operation, and an operand may be an immediate operand or an indirect operand ([0036], lines 1-6, an operand indicated in a CCB may be one of two types: an immediate operand or an indirect operand. An immediate operand is an operand that can be used immediately by a coprocessor when the coprocessor 
Aingaran’s teaching of using an immediate operand precludes the necessity of a memory lookup (Aingaran, [0036], lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Aingaran with the invention of Dao in order to preclude the necessity of a memory lookup. Alternatively, this modification merely entails combining prior art elements (Dao’s instruction, and Aingaran’s immediate operand) according to known methods (Examiner submits that instructions comprising immediate operands have been well-known for decades) to yield predictable results (Dao’s instruction, comprising immediate operands), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
	However, the combination thus far does not disclose that the chip is an artificial intelligence chip. The combination thus far also does not entail a cache, the cache being connected to the computational accelerator and each of the at least one processor core respectively by wired connections, wherein the complex computational instruction queue is stored in the cache. The combination thus far also does not disclose a storage apparatus, storing at least one program thereon, wherein the at least one program, when executed by the artificial intelligence chip, causes the artificial intelligence chip to implement the aforementioned operations. 

Lee’s teaching supports a range of computations required in various machine-learning frameworks while employing a specialized architecture that can exploit algorithmic structure in order to achieve low energy (Lee, [0007], lines 3-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee with the combination of Dao and Aingaran in order to support a range of computations required in various machine-learning frameworks while employing a specialized architecture that can exploit algorithmic structure in order to achieve low energy.
However, the combination thus far also does not entail a cache, the cache being connected to the computational accelerator and each of the at least one processor core respectively by wired connections, wherein the complex computational instruction queue is stored in the cache. The combination thus far also does not entail a storage apparatus, storing at least one program thereon, wherein the at least one program, when executed by the artificial intelligence chip, causes the artificial intelligence chip to implement the aforementioned operations.
On the other hand, Shah discloses a cache ([0027], line 16, shared cache), the cache being connected to a computational accelerator and each of at least one processor core respectively by 
Shah’s teaching increases efficiency (Shah, [0003], lines 1-5; title).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shah with the combination of Dao, Aingaran, and Lee in order to increase efficiency. Additionally, this modification merely entails a combination of prior art elements (the complex computational instruction queue and the artificial intelligence chip of the combination of Dao, Aingaran, and Lee as cited above, and Shah’s teaching of a cache to store accelerator instructions, as well as Shah’s teaching of a storage apparatus, storing at least one program thereon, wherein the at least one program, when executed by a chip, causes the chip to implement operations) according to known methods (Shah’s teaching of a cache to store accelerator instructions; Shah’s teaching of a storage apparatus, storing at least one program thereon, wherein the at least one program, when executed by a chip, causes the chip to implement operations) to yield predictable results (the complex computational instruction queue of the combination of Dao, Aingaran, and Lee, implemented using a cache according to Shah, with operations of the artificial intelligence chip of the combination of Dao, Aingaran, and Lee implemented using a computer-readable medium according to Shah), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. 

Consider claim 13, Dao discloses a chip (col. 2, line 60, single-chip multiprocessor) implements operations, the chip comprising at least one processor core (col. 2, lines 64-65, two or more microprocessor central processing units, or CPUs) and a computational accelerator, the computational accelerator being connected to each of the at least one processor core (col. 4, lines 19-21, multiple CPUs on the same integrated circuit chip should therefore be able to share a single high-performance FPU), the operations comprising: decoding (col. 5, lines 27-35, the first stage of floating-point pipeline 40 is performed simultaneously for floating-point instructions detected by instruction decoders 16.sub.0, 16.sub.1, in their respective integer predecode stages 34.sub.0, 34.sub.1. As such, instruction queue stage 41.sub.0 receives a series of instruction codes for floating-point instructions detected in predecode stage 34.sub.0, while instruction queue stage 41.sub.1 receives a series of instruction codes for floating-point instructions detected in predecode stage 34.sub.1), by a target processor core (col. 2, lines 64-65, two or more microprocessor central processing units, or CPUs; in other words, the recited target processor core corresponds to any of two or more microprocessor central processing units) among the at least one processor core (col. 2, lines 64-65, two or more microprocessor central processing units, or CPUs), a to-be-executed instruction to obtain a computational identifier and at least one operand, the computational identifier being used to uniquely identify various kinds of computation executable by the target processor core (col. 5, lines 27-35, the first stage of floating-point pipeline 40 is performed simultaneously for floating-point instructions detected by instruction decoders 16.sub.0, 16.sub.1, in their respective integer predecode stages 34.sub.0, 34.sub.1. As such, instruction queue stage 41.sub.0 receives a series of instruction codes for floating-point instructions detected in predecode stage 34.sub.0, while instruction queue stage 41.sub.1 receives a series of instruction codes for floating-point instructions detected in 

Aingaran’s teaching of using an immediate operand precludes the necessity of a memory lookup (Aingaran, [0036], lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Aingaran with the invention of Dao in order to preclude the necessity of a memory lookup. Alternatively, this modification merely entails combining prior art elements (Dao’s instruction, and Aingaran’s immediate operand) according to known methods (Examiner submits that instructions comprising immediate operands have been well-known for decades) to yield predictable results 
	However, the combination thus far does not disclose that the chip is an artificial intelligence chip. The combination thus far also does not entail a cache, the cache being connected to the computational accelerator and each of the at least one processor core respectively by wired connections. The combination thus far also does not disclose a non-transitory computer readable medium, storing a computer program thereon, wherein the program, when executed by the artificial intelligence chip, implements the aforementioned operations. 
	On the other hand, Lee discloses a chip being an artificial intelligence chip ([0024], lines 1-2, machine-learning accelerator (MLA) block; [0021], lines 1-3, for example, application specific integrated circuits (ASICs) are typically used to realize algorithms implemented in hardware). In addition, to any extent to which Dao does not disclose the computation being “complex”, Lee also discloses “complex” computation (claim 16, calculating exponential values, square root values; [0028], line 19, discrete cosine transform).
Lee’s teaching supports a range of computations required in various machine-learning frameworks while employing a specialized architecture that can exploit algorithmic structure in order to achieve low energy (Lee, [0007], lines 3-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee with the combination of Dao and Aingaran in order to support a range of computations required in various machine-learning frameworks while employing a specialized architecture that can exploit algorithmic structure in order to achieve low energy.

On the other hand, Shah discloses a cache ([0027], line 16, shared cache), the cache being connected to a computational accelerator and each of at least one processor core respectively by wired connections (Figure 2, shared cache 230, accelerators 290A-B, cores 210A-C). Shah also discloses a non-transitory computer readable medium, storing a computer program thereon, wherein the computer program, when executed by a chip, implements operations ([0127]).
Shah’s teaching increases efficiency (Shah, [0003], lines 1-5; title).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shah with the combination of Dao, Aingaran, and Lee in order to increase efficiency. Additionally, this modification merely entails a combination of prior art elements (the artificial intelligence chip of the combination of Dao, Aingaran, and Lee as cited above, and Shah’s teaching of a non-transitory computer readable medium, storing a computer program thereon, wherein the computer program, when executed by a chip, implements operations) according to known methods (Shah’s teaching of a cache on a chip; Shah’s teaching of a non-transitory computer readable medium, storing a computer program thereon, wherein the computer program, when executed by a chip, implements operations) to yield predictable results (the chip of the combination of Dao, Aingaran, and Lee, comprising a shared cache (for example, to store the complex computational instruction queue, as per [0027], lines 15-16, of Shah) according to Shah, 

Consider claim 14, the overall combination entails an electronic device, comprising: a processor (Lee, [0022], line 3, central processing unit), a storage apparatus (Lee, [0022], lines 11-13, the CPU core 12 is interfaced with a program memory 16 and a data memory 18), and at least one artificial intelligence chip according to claim 12 (Lee, [0024], lines 1-2, machine-learning accelerator (MLA) block; [0021], lines 1-3, for example, application specific integrated circuits (ASICs) are typically used to realize algorithms implemented in hardware).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dao, Aingaran, Lee, and Shah as applied to claim 1 above, and further in view of Wu et al. (Wu) (US 20120233477 A1).
Consider claim 2, the combination thus far does not entail before decoding, by a target processor core among the at least one processor core, a to-be-executed instruction, the computing method further comprises: selecting, in response to receiving the to-be-executed instruction, a processor core for executing the to-be-executed instruction from the at least one processor core for use as the target processor core.
On the other hand, Wu discloses before decoding, by a target processor core among at least one processor core, a to-be-executed instruction, a method further comprises: selecting, in response to receiving the to-be-executed instruction, a processor core executing the to-be-executed instruction from the at least one processor core for use as the target processor core 
Wu’s teaching optimizes power and performance efficiency (Wu, [0029], lines 1-3; [0001], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wu with the combination of Dao, Aingaran, Lee, and Shah in order to optimize power and performance efficiency.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dao, Aingaran, Lee, Shah, and Wu as applied to claim 2 above, and further in view of Koehler et al. (Koehler) (US 20090113212 A1).
Consider claim 3, the combination thus far entails the complex computational instruction queue comprises a complex computational instruction queue corresponding to the each of the at least one processor core (Dao, col. 5, lines 27-35, the first stage of floating-point pipeline 40 is performed simultaneously for floating-point instructions detected by instruction decoders 16.sub.0, 16.sub.1, in their respective integer predecode stages 34.sub.0, 34.sub.1. As such, instruction queue stage 41.sub.0 receives a series of instruction codes for floating-point instructions detected in predecode stage 34.sub.0, while instruction queue stage 41.sub.1 receives a series of instruction codes for floating-point instructions detected in predecode stage 34.sub.1); and the adding, by the target processor core, the generated complex computational instruction to 
	However, the combination thus far does not entail the complex computational result queue comprises a complex computational result queue corresponding to each of the at least one processor core, and the writing, by the computational accelerator, the obtained computational result as a complex computational result into a complex computational result queue comprises: writing, by the computational accelerator, the obtained computational result as the complex computational result into a complex computational result queue corresponding to a processor core corresponding to the complex computational instruction queue of the selected complex computational instruction.

Koehler’s teaching enables independent and concurrent operation of engines within an accelerator (Koehler, [0034], lines 8-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Koehler with the combination of Dao, Aingaran, Lee, Shah, and Wu in order to enable independent and concurrent operation of engines within an accelerator. Alternatively, this modification merely entails simple substitution of one known element (a result queue) for another (per-core result queues) to obtain predictable results (the combination of Dao, Aingaran, Lee, Shah, and Wu, entailing per-core result queues rather than a result queue), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 4, the overall combination entails after writing, by the computational accelerator, the obtained computational result as the complex computational result into a complex computational result queue corresponding to a processor core corresponding to the .

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dao, Aingaran, Lee, Shah, and Wu as applied to claim 2 above, and further in view of Kahle et al. (Kahle) (US 6725354 B1).
Consider claim 5, the combination thus far entails the generating, by the target processor core, a complex computational instruction using the computational identifier and the at least one operand obtained by the decoding in response to determining that the computational identifier obtained by decoding is a preset complex computational identifier comprises: generating, by the target processor core, the complex computational instruction using the computational identifier, the at least one operand obtained by the decoding, in response to determining that the computational identifier obtained by the decoding is the preset complex computational identifier (Dao, col. 5, lines 27-35, the first stage of floating-point pipeline 40 is performed simultaneously for floating-point instructions detected by instruction decoders 16.sub.0, 16.sub.1, in their 
However, the combination thus far does not entail the aforementioned generation entails an identifier of the target processor core, and the aforementioned writing entails a processor core identifier in the selected complex computational instruction.
On the other hand, Kahle discloses generation entails an identifier of a target processor core (col. 6, lines 7-10, tag 264 of each entry 261 identifies either first processor core 201a or second processor core 201b as the source of entry's corresponding instruction 266), and writing entails a processor core identifier in a selected complex computational instruction (col. 6, lines 46-55, when a floating point instruction 266 completes execution in one of the pipelines 230, the 
Kahle’s teaching enables the simultaneous processing of distinct execution streams or "threads" in a single shared resource (Kahle, col. 7, lines 2-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kahle with the combination of Dao, Aingaran, Lee, Shah, and Wu in order to enable the simultaneous processing of distinct execution streams or "threads" in a single shared resource. Alternatively, this modification merely entails simple substitution of one known element (the manner by which the combination of Dao, Aingaran, Lee, Shah, and Wu directs a result to the corresponding processor core) for another (Kahle’s method of directing a result to the corresponding processor core) to obtain predictable results (the combination of Dao, Aingaran, Lee, Shah, and Wu, entailing Kahle’s identifier of a target processor core to direct a result to the corresponding processor core), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 6, the overall combination entails after writing, by the computational accelerator, the obtained computational result and a processor core identifier in the selected complex computational instruction as the complex computational result into the complex 

Response to Arguments
Applicant on page 10 argues: “Applicant herewith submits replacement sheets for the drawings, and thus the objections to the drawings have been overcome.”
In view of the aforementioned replacement sheets, the previously presented objection to the drawings are withdrawn. 

Applicant on page 10 argues: “Claim 14 is objected to for informalities. In view of the amendments herewith, Applicant submits that this objection has been overcome.”
In view of the aforementioned amendments, the previously presented objection to the claim is withdrawn. 

Applicant on page 11 argues: “In view of the amendments to claims 7, 11 and 14, withdrawal of the rejection under 35 USC 112(b) is respectfully requested.”
In view of the aforementioned amendments, the previously presented rejections under 35 USC 112(b) are withdrawn.

Applicant on page 12 argues: “Therefore, the instruction code for a floating-point instruction of Dao includes identifiers for source and destination operand locations, but Dao does not disclose that the instruction code for a floating-point instruction includes an operand or operands.”
However, as noted by Applicant on page 12 of the remarks, “as defined in Merriam-Webster, operand refers to: something (such as a quantity or data) that is operated on (as in a mathematical operation), also the address in a computer instruction of data to be operated on.” As such, Examiner submits that Dao’s “identifiers for source and destination operand locations” would themselves be reasonably considered to be operands. Nevertheless, for the purposes of compact prosecution, Examiner has incorporated the Aingaran reference into the rejection — see the Claim Rejections - 35 USC § 103 section above.

Applicant on page 13 argues: “However, as illustrated in the Fig. 2 of Dao, the instruction queue is stored in the FPU. Dao does not disclose a cache connecting the FPU and the CPU and the cache stores the instruction queue generated by the CPU. Therefore, Dao at least fails to disclose the amended features of claim 1.”
In view of the aforementioned amended features of claim 1, Examiner is newly relying upon the Shah reference to teach the claim — see the Claim Rejections - 35 USC § 103 section above. 

Applicant on page 13 argues: ‘Applicant submits that the address/destination operand locations in the computer instruction described in Dao cannot be interpreted to be an "operand".’
However, as noted by Applicant on page 12 of the remarks, “as defined in Merriam-Webster, operand refers to: something (such as a quantity or data) that is operated on (as in a mathematical operation), also the address in a computer instruction of data to be operated on.” As such, Examiner submits that the address/destination operand locations in the computer instruction described in Dao can be interpreted to be an "operand".

Applicant on page 13 argues: ‘As the explanation set forth above, Dao clearly discloses that the instruction codes (which includes the destination operand locations) for the floating-point instructions is transmitted to the FPU at stage 410 and 411, and the operands are transmitted to the FPU at the dispatch stage 44, which clearly indicates that the "destination operand locations" and "operands" are different and the "destination operand locations" of Dao cannot be interpreted as "operands".’
0 and 411 are different from the operands transmitted to the FPU at the dispatch stage 44. However, such does not mean that the aforementioned destination operand locations cannot also be interpreted to be “operands”.
Consider a hypothetical instant application X which disclosed the instruction “r1 = r2 + r3” and claimed the instruction by reciting that the instruction comprises a first source operand and a second operand. Next, consider a hypothetical prior art reference Y which also disclosed the instruction “r1 = r2 + r3” but disclosed the instruction by reciting that the instruction comprises a first source operand location and a second source operand location. Examiner submits that prior art reference Y would teach the aforementioned claim of hypothetical instant application X — as it should, given that the two instructions are exactly the same — despite the hypothetical prior art reference Y disclosing a first source operand “location” and a second operand “location”, because, as Applicant notes via reference to the Merriam-Webster definition, an operand “location” can also be considered an operand. Examiner further submits that even if hypothetical instant application X was actually directed to r1 = 5 + 6, the aforementioned claim language would still be met, given that limitations from the specification are not imported into the claims.
Nevertheless, for the purposes of compact prosecution, Examiner has incorporated the Aingaran reference into the rejection — see the Claim Rejections - 35 USC § 103 section above.

Applicant on page 13 argues: “Independent claims 12 and 13 recite the similar features as in the amended claim 1, and are also patentable for at least the same reasons. Dependent claims are also patentable at least by virtue of their dependencies to the independent claims, as well as 
However, Examiner notes that claim 13 does not appear to recite that the generated complex computational instruction is added to the cache; it is unclear as to whether this omission was intentional or inadvertent. Aside from any arguments that may not apply due to this omission, Examiner’s responses to arguments with respect to claim 1 are likewise applicable to the arguments directed to the aforementioned further claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEITH E VICARY/            Primary Examiner, Art Unit 2182